DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 and 11-20 in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims are generic to each other and 7-10 should be examined together with the elected claims however just looking at claim 7, it provides an altogether different structure than claim 6.  Therefore, an alternative reference with divergent structure from the elected claims would be required to reject it.  Thus, the office believes that the restriction is still necessary and valid, however the examiner would be open to rejoinder if the independent claim is found allowable.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Sninohara et al US 20150009578 A1.
Re claim 1, Shinohara et al teaches a lens assembly (see abstract) comprising: a first lens which is with positive refractive power and comprises a convex surface facing an object side (see numeral L1); a second lens which is with negative refractive power and comprises a concave surface facing an image side (see numeral L2); a third lens which is with refractive power and comprises a convex surface facing the image side (see numeral L3); a fourth lens which is with refractive power (see numeral L4); a fifth lens which is with refractive power (see numeral L5); and a sixth lens which is with refractive power (see numeral L6); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis (see figures 1-14); wherein the lens assembly satisfies: 2 mm < f5+ f6 < 35 mm, wherein f5 is an effective focal length of the fifth lens and f6 is an effective focal length of the sixth lens (see table 3 = 26 and table 7=2).
	Re claim 2, Shinohara et al teaches wherein the third lens is with positive refractive power and the fourth lens is with negative refractive power (see table 13 which indicates these powers).
	Re claim 3, Shinohara et al teaches wherein the fifth lens is with positive refractive power and the sixth lens is with negative refractive power (see claim 1).
	Re claim 4, Shinohara et al teaches wherein the second lens further comprises another concave surface facing the object side (see numeral L2), the third lens further comprises another convex surface facing the object side (see numeral L3), the fourth lens is a biconcave lens, and the sixth lens is a biconcave lens (see numeral L4).
	Re claim 5, Shinohara et al teaches wherein the fifth lens is a biconvex lens (see numeral L5).
	Re claim 6, Shinohara et al teaches wherein the first lens further comprises a concave surface facing the image side (see numeral L1).
	Re claim 11, Shinohara et al teaches wherein the lens assembly satisfies: —21.5<(R41 —R42)/(R41 +R42) <3.5, wherein Rai is a radius of curvature of an object side surface of the fourth lens and R42 is a radius of curvature of an image side surface of the fourth lens (see table 3=0.86 and table 7 = 0.24).
	Re claim 12, Shinohara et al teaches further comprising a stop disposed between the object side and the third lens, wherein the lens assembly satisfies: 4mm < TTL —-SL<9 mm, wherein TTL is an interval from the convex surface of the first lens to an image plane along the optical axis and SL is an interval from the convex surface of the first lens to the stop along the optical axis (see table 3 = 8).
	Re claim 14, Shinohara et al teaches wherein the lens assembly satisfies: —4 ≤ f2/f1≤0
wherein f2 is an effective focal length of the second lens and f1 is an effective focal length of the lens assembly (see table 3 =-.5 and table 7= -.42).
	Re claim 15, Shinohara et al teaches wherein the lens assembly satisfies: 25 < Vi — V2 < 38, wherein Vi is an Abbe number of the first lens and V2 is an Abbe number of the second lens (see tables 3 and 7 both result in a value of 30).
	Re claim 17, Shinohara et al teaches wherein the lens assembly satisfies: FOV <56, wherein FOV is a field of view of the lens assembly (see tables 3 and 7).
	Re claim 18, Shinohara et al teaches wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are aspheric lenses (see L1-L6). 
	Re claim 19, Shinohara et al teaches (see abstract) lens assembly comprising: a first lens which is with positive refractive power and comprises a convex surface facing an object side (see numeral L1); a second lens which is with negative refractive power and comprises a concave surface facing an image side (see numeral L2); a third lens which is with refractive power and comprises a convex surface facing the image side (see numeral L3); a fourth lens which is with refractive power (see numeral L4); a fifth lens which is with refractive power (see numeral L5); and a sixth lens which is with refractive power (see numeral L6); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis (see numerals L1-L6); wherein the lens assembly satisfies: -21.5<(R41—R42)/(R41+R42) <3.5, wherein Rai is a radius of curvature of an object side surface of the fourth lens and R42 is a radius of curvature of an image side surface of the fourth lens (see table 3= 0.86 and table 7 = .24).
	Re claim 20, Shinohara et al teaches a lens assembly (see abstract) comprising: a first lens which is with positive refractive power and comprises a convex surface facing an object side (see numeral L1); a second lens which is with negative refractive power and comprises a concave surface facing an image side (see numeral L2); a third lens which is with refractive power and comprises a convex surface facing the image side (see numeral L3); a fourth lens which is with refractive power (see numeral L4); a fifth lens which is with refractive power (see numeral L5); a sixth lens which is with refractive power (see numeral L6); and a stop (see paragraph 0019); wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis (see numerals L1-L6); wherein the stop is disposed between the object side and the third lens (see paragraph 0019); wherein the lens assembly satisfies: 4mm < TTL —-SL<9 mm,
wherein TTL is an interval from the convex surface of the first lens to an image plane along the optical axis and SL is an interval from the convex surface of the first lens to the stop along the optical axis (see table 3 = 8 value calculated).

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the lens assembly satisfies: f1 + f2 <-1 mm, wherein fi is an effective focal length of the first lens and f2 is an effective focal length of the second lens; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the lens assembly satisfies: -25 mm < f2+ f4 < -1.5 mm, wherein f2 is an effective focal length of the second lens and f4 is an effective focal length of the fourth lens.; recited together in combination with the totality of particular features/limitations recited therein


	Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	JP 2012042766 A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872